DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAMES THOMAS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-4071

                         [September 27, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Rothschild,
Judge; L.T. Case No. 73-67 CF10A.

  James Thomas, Lauderhill, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. Rogers v. State, 42 Fla. L. Weekly D1493 (Fla. 4th DCA July
5, 2017).

GERBER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.